DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                       MARIE TUESDAY ESSA,
                            Appellant,

                                    v.

                        MICHAEL GURRIERI,
                             Appellee.

                              No. 4D18-3677

                               [May 2, 2019]

  Appeal of a non-final order from the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; Janis Brustares Keyser, Judge; L.T.
Case No. 50-2017-DR003560-XXXX-MB.

  Marie Tuesday Essa, Hartford, Connecticut, pro se.

  Michael Gurrieri, Lake Worth, pro se.

PER CURIAM.

  Affirmed.

WARNER, GROSS and CONNER, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.